 


110 HRES 1178 IH: Expressing the sympathy of the House of Representatives to the citizens of Suffolk, Brunswick, and Colonial Heights, Virginia, over the devastating tornadoes of April 28, 2008.
U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1178 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2008 
Mr. Forbes (for himself, Mr. Wittman of Virginia, Mrs. Drake,Mr. Scott of Virginia, Mr. Goode, Mr. Goodlatte, Mr. Cantor, Mr. Moran of Virginia, Mr. Boucher, Mr. Wolf, and Mr. Tom Davis of Virginia) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sympathy of the House of Representatives to the citizens of Suffolk, Brunswick, and Colonial Heights, Virginia, over the devastating tornadoes of April 28, 2008. 
 
 
Whereas on the evening of Monday, April 28, 2008, 6 tornadoes struck the communities of Suffolk, Brunswick, and Colonial Heights, Virginia; 
Whereas the National Weather Service said the most powerful of the storms touched down in Suffolk; 
Whereas the tornado that swept through Suffolk was the strongest the city had ever seen; 
Whereas the tornado that struck Suffolk was classified as an EF–3 on the Enhanced Fujita scale, with winds estimated between 135 and 165 miles per hour; 
Whereas 200 people were injured; 
Whereas 73 people were hospitalized; 
Whereas more than 145 homes were declared uninhabitable in Suffolk, causing over 1,500 residents to be displaced from their homes; 
Whereas businesses and institutions were devastated; 
Whereas on April 28, 2008, the Governor of Virginia declared a state of emergency in the Commonwealth of Virginia as a result of these tornadoes; 
Whereas hundreds of volunteers took time from their daily lives to help ensure that the victims of the storm were sheltered, fed, clothed, and emotionally comforted through this traumatic event; 
Whereas first responders and additional emergency personnel coordinated with local authorities and firefighters and performed beyond the call of duty in the preservation and protection of human lives; and 
Whereas the strength, courage, and determination of the citizens of Suffolk, Brunswick, and Colonial Heights, Virginia, have been evident following the tornadoes: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its deepest sympathies to the citizens of Suffolk, Brunswick, and Colonial Heights, Virginia, over the devastation caused by the powerful tornadoes that struck the communities on April 28, 2008; 
(2)expresses its appreciation to first responders, hospital personnel, local officials, and others involved in the relief effort for their valiant service to those affected by the storms; 
(3)recognizes the numerous individuals and entities that selflessly gave of themselves and their resources to aid in the disaster relief efforts; and 
(4)expresses its support as the citizens of Suffolk, Brunswick, and Colonial Heights continue their efforts to rebuild their communities and lives. 
 
